FILED
                                               United States Court of Appeals
                UNITED STATES COURT OF APPEALS         Tenth Circuit

                       FOR THE TENTH CIRCUIT                     December 18, 2015
                       _________________________________
                                                                 Elisabeth A. Shumaker
                                                                     Clerk of Court
AUSTIN RAY,

       Petitioner - Appellant,

v.                                                   No. 15-1252
                                            (D.C. No. 1:15-CV-01012-LTB)
WARDEN DEBORAH DENHAM,                                (D. Colo.)

       Respondent - Appellee.
                      _________________________________

                        ORDER AND JUDGMENT *
                        _________________________________

Before BACHARACH, O’BRIEN, and PHILLIPS, Circuit Judges.
                 _________________________________

      Mr. Austin Ray appeals from the district court’s dismissal of his

habeas application. We affirm.

      In April 2014, Mr. Ray was indicted in the District of Colorado and

taken into federal custody. He sought dismissal of the criminal case,

arguing that




*
      The Court has determined that oral argument would not materially
aid our consideration of the appeal. See Fed. R. App. P. 34(a)(2); 10th Cir.
R. 34.1(G). Thus, we have decided the appeal based on the briefs.

      This order and judgment does not constitute binding precedent except
under the doctrines of law of the case, res judicata, and collateral estoppel.
But our order and judgment may be cited for its persuasive value under
Fed. R. App. P. 32.1(a) and 10th Cir. R. 32.1(A).
           federal authorities deprived him due process and violated the
            Interstate Agreement on Detainers by removing him from a
            Colorado pre-parole conditional supervision program and

           the district court lacked personal jurisdiction over him.

Mr. Ray also filed a habeas petition, making the same arguments. Because

the same arguments were pending in the criminal case, the district court

dismissed the habeas action. Mr. Ray appeals, and we affirm.

      In appropriate circumstances, federal courts can consider habeas

applications filed by pre-trial detainees. See Walck v. Edmondson, 472 F.3d

1227, 1235 (10th Cir. 2007) (considering a double jeopardy challenge). But

“[a]n attempt to dismiss an indictment or otherwise prevent a prosecution

is normally not attainable by way of pretrial habeas corpus.” Capps v.

Sullivan, 13 F.3d 350, 354 (10th Cir. 1993) (alterations and internal

quotation marks omitted). Even when habeas relief is otherwise available,

the petitioner must first exhaust other available remedies. See, e.g., Dry v.

CFR Court of Indian Offenses for the Choctaw Nation, 168 F.3d 1207,

1209 (10th Cir. 1999) (tribal remedies); Capps, 13 F.3d at 353-54 & n.2

(state remedies); Williams v. O’Brien, 792 F.2d 986, 987 (10th Cir. 1986)

(per curiam) (administrative remedies).

      In unpublished opinions, we have sometimes applied the exhaustion

rule to deny habeas relief to federal detainees who filed habeas

applications while their federal criminal cases were pending. See

Thompson v. Robinson, 565 F. App’x 738, 739 (10th Cir. 2014)
                                      2
(unpublished); Hall v. Pratt, 97 F. App’x 246, 247-48 (10th Cir. 2004)

(unpublished); Chandler v. Pratt, 96 F. App’x 661, 662 (10th Cir. 2004)

(unpublished). We regard these opinions as persuasive because they follow

logically from our precedents requiring exhaustion of other available

remedies. Under these opinions, Mr. Ray had to exhaust his present claims

by raising them in the criminal case. See Thompson, 565 F. App’x at 739;

Hall, 97 F. App’x at 248; Chandler, 96 F. App’x at 662.

     The district court did not err in dismissing Mr. Ray’s habeas

application. Thus, we affirm. Mr. Ray’s motion to proceed without

prepayment of costs or fees is granted.


                                   Entered for the Court



                                   Robert E. Bacharach
                                   Circuit Judge




                                     3